DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-2 and 4-21 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 01/03/2022, with respect to the rejection(s) of claims 1-2 and 4-21, based solely on the claimed limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 7-8, 10, 12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seah et al. (Seah – US 2003/0071743 A1) in view of Eiband et al. (Eiband – US 5,240,207), Lechner et al. (Lechner – US 2018/0286269 A1), Kommuri et al. (Kommuri – US 2013/0120166 A1), and Tao et al. (Tao – US 2018/0281948 A1).

As to claim 1, Seah discloses a system for remotely monitoring an aircraft, the system comprising:
a ground-based cockpit simulation system that is remote from the aircraft (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14); and
an aircraft system positioned within the aircraft (Seah: Abstract, [0031], and FIG. 1 the on-board system 21 located on the aircraft 12: The system 10 preferably includes an on-board system 21 located on an aircraft 12 that are linked via a secure communications link 16 to a ground monitoring and incident management center 14), the aircraft system comprising:
a plurality of data collection devices positioned (Seah: [0052], [0057], FIG. 2 and FIG. 12: The surveillance and sensor subsystem 24 preferably includes one or more visible or hidden digital video cameras, infrared video cameras, microphones and the like in the cockpit, cabin and other areas of the aircraft) within the aircraft (Seah: Abstract, [0052], [0057], [0072], and FIG. 1 the aircraft 12: The on-board system includes components that assist the aircraft crew in identifying and defending against potential threats to the aircraft, such as suspicious passenger activity. The incident management has access to a wide variety of information concerning the aircraft and activities taking place on the aircraft, as well as the ability to transmit commands to the on-board system), wherein the plurality of data collection devices comprise a third data collection device configured to monitor at least one of audio data, text data, flight management data, or aircraft state data (Seah: [0052]-[0055], FIG. 2 and FIG. 12: The surveillance and sensor subsystem 24 comprises a variety of devices to detect potential threats to the safety of the aircraft 12 and to enable the crew and ground center 14 to monitor the activities both inside and outside the aircraft 12. These devices are preferably controllable by the on-board computer 36 via can have either wired or wireless connections. The surveillance and sensor subsystem 24 preferably includes one or more visible or hidden digital video cameras, infrared video cameras, microphones and the like in the cockpit, cabin and other areas of the aircraft);
at least one transceiver (Seah: [0073], [0089], FIG. 2, and FIG. 14 the transceiver system 34:  FIG. 14 illustrates the functional layout of a preferred embodiment of a portion of the on-board computer 36 used to process information from the surveillance and sensor system 24 and transmit such information through the transceiver system 34) positioned within the aircraft (Seah: [0057], [0073], [0089], FIG. 2, FIG. 12 and FIG. 14 the transceiver system 34: Between the on-board computer 36 and the transceiver system 34, a communication system 216 packages the different kinds of data (commands, video, audio, etc.) performs additional processing, such as compression, encryption and error correction, before the transceiver system 34 transmits it to the ground station 14 and vice-versa); and
a processor (Seah: FIG. 2 the on-board computer system 36) communicatively coupled to the plurality of data collection devices and the at least one transceiver (Seah: FIG. 2) and positioned within the aircraft (Seah: [0057], [0073], [0089], FIG. 2, FIG. 12 and FIG. 14), the processor configured to execute instructions stored in a memory (Seah: [0075], [0089], and FIG. 14: Within the computer system, a real-time operating system 210 controls various software and hardware modules. A command processor 212 processes commands from the ground station 14 transmitted to the on-board computer system 36 via the transceiver subsystem 34.… Between the on-board computer 36 and the transceiver system 34, a communication system 216 packages the different kinds of data (commands, video, audio, etc.) performs additional processing, such as compression, encryption and error correction, before the transceiver system 34 transmits it to the ground station 14 and vice-versa), which when executed cause the processor to at least:
receive data from the plurality of data collection devices (Seah: [0052], [0054], [0057], and FIG. 12: The AV module 124 allows the multimedia network server 136 to control camera and audio systems, including adjusting the zoom, focus and other controls. The multimedia network server 136 can also select the sources that will be processed. Compressed audio/video can be transmitted on demand to the ground station via satellite communication subsystem 34. Part of the sensor system is also the panic buttons 125 as well as tamper sensors on the double-door module subsystem 44, which informs the ground center 14 of an incident, through satellite communication system 34 via the multimedia network server 136) during a current flight (Seah: [0052], [0054], [0057], [0071]-[0074], FIG. 1 and FIG. 12: The on-board computer 36 preferably comprises a programmable computer including a real-time operating system (RTOS) to manage, process and archive information from all of the on-board subsystems, including the sensor and surveillance subsystem 24 and cockpit and flight security subsystem 22. In particular, video encoding and compression is performed on the digital video data (light or infrared) in such a way that portions of the video archived can be retrieved quickly; thus, it is reasonable to interpret that the ground monitoring and incident management center monitors condition of the aircraft including both during a flight and on the ground condition of the aircraft); and
relay the data during the current flight (Seah: Abstract, [0057], [0071]-[0074], [0089], [0102], [0123], and FIG. 1 the ground monitoring and incident management center 14), via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system positioned on the ground and configured to reproduce the data for monitoring by a ground-based observer within the ground-based cockpit simulation system (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14).

Seah discloses a method of communications between an aircraft and a ground monitoring and incident management center to provide the ground monitoring and incident management center to monitor conditions of the aircraft (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14) except for the limitations of
a ground-based cockpit simulation system that is remote from the aircraft, wherein the ground-based cockpit simulation system is dimensioned to replicate a cockpit of the aircraft;
wherein the plurality of data collection devices comprise a first data collection device configured to be mounted within the cockpit to capture at least a portion of an instrumentation panel of the aircraft, a second data collection device configured to be mounted within the cockpit and oriented to observe an area outside the aircraft through a window of the aircraft, and
receive data from the plurality of data collection devices during a current pilot evaluation and inspection flight;
receive, from the ground-based observer via the ground-based cockpit simulation system, performance evaluation feedback of a pilot currently in the cockpit of the aircraft during the pilot evaluation and inspection flight, wherein the performance evaluation feedback is based on a flight performance of the pilot during the pilot evaluation and inspection flight.

However, it has been known in the art of aircraft control to implement a ground-based cockpit simulation system that is remote from the aircraft, wherein the ground-based cockpit simulation system is dimensioned to replicate a cockpit of the aircraft, the plurality of data collection devices comprise a first data collection device configured to be mounted within the cockpit to capture at least a portion of an instrumentation panel of the aircraft, and a second data collection device configured to be mounted within the cockpit and oriented to observe an area outside the aircraft through a window of the aircraft, as suggested by Eiband, which discloses a ground-based cockpit simulation system that is remote from the aircraft, wherein the ground-based cockpit simulation system is dimensioned to replicate a cockpit of the aircraft (Eiband: Abstract, column 2 lines 35-59, column 3 lines 37 – column 4 lines 16, FIG. 1, and FIG. 4-5: The air vehicle in the disclosed Drone Control System is an operable aircraft. The ground station in the present inventions includes a replicated cockpit of the operable aircraft with the identical controls as are found on the operable aircraft. Control movements at the ground station by the operator are translated from analog displacements to digital signals and telemetered to the drone aircraft) the plurality of data collection devices comprise a first data collection device configured to be mounted within the cockpit to capture at least a portion of an instrumentation panel of the aircraft (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 35-48, and FIG. 2-3 the video cameras 26-27: The video camera (26) is focused on essentially aircraft attitude and performance instruments (13). These aircraft attitude and performance instruments (not shown), as in normal aircraft operations, indicate aircraft performance. The video images of the aircraft attitude and performance information is then captured and the corresponding signals (28) are telemetered to the ground station (30) rather than digital telemetered readings from the instruments (13) themselves. The above mentioned video images are transmitted to the ground station (30) via standard video telemetry techniques), and a second data collection device configured to be mounted within the cockpit and oriented to observe an area outside the aircraft through a window of the aircraft (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 60 – column 5 lines 4, and FIG. 2-3 the video cameras 26-27: a second video camera (27) which records and transmits takeoff and landing video images is also used. This second video camera (27) is also disposed in the cockpit (12) of the air vehicle (11). These second video signals (29) record information present exterior of the cockpit (12). It is impractical to use a single camera for both the interior pictures as well as the takeoff and landing visual pictures, due to the visual distortion caused by a fixed camera viewing both the interior instrument panel and the exterior environment).
Therefore, in view of teachings by Sean and Eiband, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah to include a ground-based cockpit simulation system that is remote from the aircraft, wherein the ground-based cockpit simulation system is dimensioned to replicate a cockpit of the aircraft, the plurality of data collection devices comprise a first data collection device configured to be mounted within the cockpit to capture at least a portion of an instrumentation panel of the aircraft, and a second data collection device configured to be mounted within the cockpit and oriented to observe an area outside the aircraft through a window of the aircraft, as suggested by Eiband. The motivation for this is to allow an operator at a ground-based cockpit system to remotely perform controlling operations of an aircraft.

The combination of Sean and Eiband discloses a method of communications between an aircraft and a ground monitoring and incident management center to provide the ground monitoring and incident management center to monitor conditions of the aircraft (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Eiband: Abstract, column 2 lines 35-59, column 3 lines 37 – column 4 lines 16, FIG. 1 ,and FIG. 4-5: The air vehicle in the disclosed Drone Control System is an operable aircraft. The ground station in the present inventions includes a replicated cockpit of the operable aircraft with the identical controls as are found on the operable aircraft. Control movements at the ground station by the operator are translated from analog displacements to digital signals and telemetered to the drone aircraft) except for the limitations of the method steps of receive, from the ground-based observer via the ground-based cockpit simulation system, performance feedback of a crewmember currently in the cockpit of the aircraft during the current pilot evaluation flight, wherein the performance feedback is based on a performance of the crewmember during the current pilot evaluation flight.
However, it has been known in the art of monitoring conditions of aircraft to implement the method steps of receive, from the ground-based cockpit simulation system, feedback related to a performance of a crewmember in the cockpit of the aircraft, as suggested by Lechner which discloses the method steps of receive, from the ground-based cockpit simulation system, feedback related to a performance of a crewmember in the cockpit of the aircraft (Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures).
Therefore in view of teachings by Seah, Eiband and Lechner, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah and Eiband to include the method steps of receive, from the ground-based cockpit simulation system, feedback related to a performance of a crewmember in the cockpit of the aircraft, as suggested by Lechner. The motivation for this is to monitor actions of aircraft crewmember and evaluate his/her performance based on the monitored actions.

Further, the combination of Seah, Eiband, and Lechner discloses the method for monitoring and providing feedbacks related to a performance of a crewmember in the cockpit of the aircraft from a monitoring station (Lechner: [0017], [0034], and FIG. 1-4: the instructor station 114 can provide user interfaces to allow the instructor to select and configure different scenarios for the simulator 102, select and configure simulated crew members, control and operate the simulator 102, monitor and evaluate the performance of the operator 104, provide feedback about the performance of the operator 104, and the like. For example, by providing a performance rating), the combination of Seah, Eiband, and Lechner does not explicitly disclose the method steps of receive, from the ground-based observer via the ground-based cockpit simulation system, performance feedback of a crewmember currently in the cockpit of the aircraft during the current pilot evaluation flight, wherein the performance feedback is based on a performance of the crewmember during the current pilot evaluation flight.
However, it has been known in the art of monitoring conditions of aircraft to implement the method steps of receive, from the ground-based observer via the ground-based cockpit simulation system, performance feedback of a crewmember currently in the cockpit of the aircraft during the current pilot evaluation flight, wherein the performance feedback is based on a performance of the crewmember during the current pilot evaluation flight, and a third data collection device configured to monitor at least one of audio data, text data, flight management data, or aircraft state data, as suggested by Kommuri, which discloses the method steps of receive, from the ground-based observer via the ground-based cockpit simulation system (Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures), performance feedback of a crewmember currently in the cockpit of the aircraft during the current pilot evaluation flight, wherein the performance feedback is based on a performance of the crewmember during the current pilot evaluation flight (Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3:  the ground personnel at the flight tracking station 104 manipulates the user input device 106 to display the projected flight path corresponding to the originally scheduled flight plan for the aircraft 120 on the flight tracking map, modify one or more navigational reference points of the flight plan on the flight tracking map to create modified flight plan that avoids any regions identified by one of the external monitoring systems 116, 118 that may interfere with operation of the aircraft 120 (e.g., regions of high turbulence, convection, precipitation, air traffic, or the like), and capture a flight tracking image that includes a graphical representation of the projected flight path of the modified flight plan along with the graphical representation of the information identified by and/or received from the external monitoring systems 116, 118. In this manner, the pilot of the aircraft 120 can concurrently view, on the display device 122, the projected flight path for the original flight plan, the projected flight path for the modified flight plan provided by the ground personnel, the graphical representation(s) of the information received from the external system(s) 116, 118 that motivated the modified flight plan, the relationship of the current location of the aircraft 120 with respect to the projected flight paths and/or the potentially interfering regions identified by the external system(s) 116, 118, and the textual messages and/or information provided by the ground personnel at the flight tracking station 104 that explains the modified flight plan and/or the potentially interfering regions identified by external system(s) 116, 118. As a result, the pilot's situational awareness is improved when making a determination as to how to continue operating the aircraft 120), and a third data collection device configured to monitor at least one of audio data, text data, flight management data (Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108), or aircraft state data.
Therefore in view of teachings by Seah, Eiband, Lechner, and Kommuri it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, and Lechner, to include the method steps of receive, from the ground-based observer via the ground-based cockpit simulation system, performance feedback of a crewmember currently in the cockpit of the aircraft during the current pilot evaluation flight, wherein the performance feedback is based on a performance of the crewmember during the current pilot evaluation flight, and a third data collection device configured to monitor at least one of audio data, text data, flight management data, as suggested by Kommuri. The motivation for this is to improve the pilot’s situation awareness while controlling the aircraft.

The combination of Seah, Eiband, Lechner, and Kommuri does not explicitly disclose the current flight as the inspection flight.
However, it has been known in the art of monitoring the current flight including the inspection flight, as suggested by Tao, which discloses a method of monitoring the current flight including the inspection flight (Tao: Abstract, [0060]-[0062],[0132]-[0133], [0176], and FIG. 1: the ground monitor station includes several functionalities: one is to be responsible for or participate in control and direction of flight activities of the aircraft 1 within a flight airspace and a holding pattern airspace of the airport of the aircraft 1, mutual adjustment and use of flight airspaces with an adjacent airport and management of an application for an temporary flight airspace, establishment of a cooperative system; one is to be responsible for or participate in definition of spaces of airspaces for training, test flight, low-altitude extreme low-altitude and night flight, etc, of the aircraft 1 in the airport area, coordination of detailed rules and regulations of the airport, management of the on-board pilot, wherein, definition of spaces of flight airspaces with respect to flight features of the aircraft 1 may be in accordance with safety and maximization principles, may set a plane operation area which takes the airport as a center and is multi-quadrant radial and avoids overlap and cross, set upper and lower basically corresponding respective altitude layer plane operation areas according to an altitude layering rule, to facilitate implementation of flight commands; one is that the monitor personnel and the on-board pilot are a team that performs the flight together, they need to follow basic rules of the flight together).
Therefore, in view of teachings by Seah, Eiband, Lechner, Kommuri and Tao it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, Lechner, and Kommuri, to include the method steps of monitoring the current flight including the inspection flight, as suggested by Tao. The motivation for this is to implementing a known alternative system for monitoring and controlling operations of an aircraft.

As to claim 4, Seah, Eiband, Lechner, Kommuri and Tao disclose the limitations of claim 1 further comprising the system of Claim 1, wherein the at least one transceiver is one of a satellite transceiver or a radio frequency (RF) air-to-ground transceiver (Seah: [0040], [0073], [0082]-[0083], [0087], [0089], and FIG. 1 the satellite 18 and Kommuri: [0025], [0032], and FIG. 1-3: the communications system 130 is realized as a data link system or another suitable radio communication system that supports communications between the aircraft 120 and the flight tracking station 104).

As to claim 7, Seah, Eiband, Lechner, Kommuri and Tao disclose the limitations of claim 1 further comprising the system of Claim 1, wherein the instructions, when executed, further cause the processor to at least:
receive at least one of flight management data from a flight management system (FMS) of the aircraft or aircraft state data from another control system of the aircraft (Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108); and
relay at least one of the flight management data or airplane state data, via the transceiver (Seah: [0040], [0073], [0082]-[0083], [0087], [0089], and FIG. 1 the satellite 18 and Kommuri: [0025], [0032], and FIG. 1-3 the communications system 130), to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to display the flight management data or aircraft state data (Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3 the display device 108: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108. In this regard, the flight tracking map includes a background corresponding to a graphical representation of the terrain, topology, or other suitable items or points of interest within a geographic area proximate the aircraft 120. In various embodiments, the flight tracking map may also include graphical representations of nearby navigational reference points along with airspace designations and/or airspace restrictions, cities, towns, roads, railroads, and other geo-political information for the depicted geographic area).

As to claim 8, Seah, Eiband, Lechner, Kommuri, and Tao disclose the limitations of claim 1 further comprising the system of Claim 1, wherein the instructions, when executed, further cause the processor to at least encrypt the data prior to relaying the data to the ground-based cockpit simulation system (Seah: Abstract, [0057], [0072]-[0073], [0089], [0102], [0123], and FIG. 1 the ground monitoring and incident management center 14: The on-board computer 36 will process and compress the data to be transmitted to the ground monitoring and incident management center, package it into a data stream, perform encryption, and add error-correction coding, before handing the data stream to the transceiver 34).

As to claim 10, Seah, Eiband, Lechner, Kommuri, and Tao disclose all the ground-based cockpit simulation system for remotely receiving and monitoring aircraft data limitations as claimed that mirrors the system for remotely monitoring an aircraft limitations in claim 1; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a ground-based cockpit simulation system (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14) positioned on the ground for remotely receiving and monitoring aircraft data of an aircraft currently in flight, the system (Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3:  the ground personnel at the flight tracking station 104 manipulates the user input device 106 to display the projected flight path corresponding to the originally scheduled flight plan for the aircraft 120 on the flight tracking map, modify one or more navigational reference points of the flight plan on the flight tracking map to create modified flight plan that avoids any regions identified by one of the external monitoring systems 116, 118 that may interfere with operation of the aircraft 120 (e.g., regions of high turbulence, convection, precipitation, air traffic, or the like), and capture a flight tracking image that includes a graphical representation of the projected flight path of the modified flight plan along with the graphical representation of the information identified by and/or received from the external monitoring systems 116, 118)) comprising:
a ground-based cockpit dimensioned to replicate a cockpit of the aircraft, the ground-based cockpit (Eiband: Abstract, column 2 lines 35-59, column 3 lines 37 – column 4 lines 16, FIG. 1, and FIG. 4-5: The air vehicle in the disclosed Drone Control System is an operable aircraft. The ground station in the present inventions includes a replicated cockpit of the operable aircraft with the identical controls as are found on the operable aircraft. Control movements at the ground station by the operator are translated from analog displacements to digital signals and telemetered to the drone aircraft) comprising:
at least one display device configured to simulate at least a portion of the cockpit of the aircraft for use by a ground-based observer within the ground-based cockpit (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 35-48, and FIG. 2-3 the video cameras 26-27: The video camera (26) is focused on essentially aircraft attitude and performance instruments (13). These aircraft attitude and performance instruments (not shown), as in normal aircraft operations, indicate aircraft performance. The video images of the aircraft attitude and performance information is then captured and the corresponding signals (28) are telemetered to the ground station (30) rather than digital telemetered readings from the instruments (13) themselves. The above mentioned video images are transmitted to the ground station (30) via standard video telemetry techniques and Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3:  the ground personnel at the flight tracking station 104 manipulates the user input device 106 to display the projected flight path corresponding to the originally scheduled flight plan for the aircraft 120 on the flight tracking map, modify one or more navigational reference points of the flight plan on the flight tracking map to create modified flight plan that avoids any regions identified by one of the external monitoring systems 116, 118 that may interfere with operation of the aircraft 120 (e.g., regions of high turbulence, convection, precipitation, air traffic, or the like), and capture a flight tracking image that includes a graphical representation of the projected flight path of the modified flight plan along with the graphical representation of the information identified by and/or received from the external monitoring systems 116, 118); and 
an output device configured to provide at least one of audio data, text data, flight management data (Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108), or aircraft state data to the ground-based observer within the ground-based cockpit (Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3); 
at least one transceiver positioned on the ground (Seah: [0040], [0082], and FIG. 1 the ground center 14: The ground center 14 includes a communications transceiver linked to a monitoring and incident management computer system and Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3); and 
a processor communicatively coupled to the at least one display device (Eiband: Abstract, column 2 lines 35-59, column 3 lines 37 – column 4 lines 16, FIG. 1, and FIG. 4-5: The air vehicle in the disclosed Drone Control System is an operable aircraft. The ground station in the present inventions includes a replicated cockpit of the operable aircraft with the identical controls as are found on the operable aircraft. Control movements at the ground station by the operator are translated from analog displacements to digital signals and telemetered to the drone aircraft), the output device, and the at least one transceiver (Seah: [0040], [0082], [0102]-[0103], [0111]-[0121], and FIG. 1) and positioned on the ground (Seah: [0040] , [0082], [0102]-[0103], [0111]-[0121], and FIG. 1), the processor configured to execute instructions stored in a memory (Seah: [0040] , [0082], [0102]-[0103], [0111]-[0121], and FIG. 1: In this rejection, Examiner takes Official Notice that the ground center comprising the processor configured to execute instructions stored in a memory as a known structure for the ground center in communications with an aircraft), which when executed cause the processor to at least: 
receive, via the at least one transceiver, data from an aircraft system positioned within the aircraft during a pilot evaluation and inspection flight (Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Tao: Abstract, [0060]-[0062],[0132]-[0133], [0176], and FIG. 1: the ground monitor station includes several functionalities: one is to be responsible for or participate in control and direction of flight activities of the aircraft 1 within a flight airspace and a holding pattern airspace of the airport of the aircraft 1, mutual adjustment and use of flight airspaces with an adjacent airport and management of an application for an temporary flight airspace, establishment of a cooperative system; one is to be responsible for or participate in definition of spaces of airspaces for training, test flight, low-altitude extreme low-altitude and night flight, etc, of the aircraft 1 in the airport area, coordination of detailed rules and regulations of the airport, management of the on-board pilot, wherein, definition of spaces of flight airspaces with respect to flight features of the aircraft 1 may be in accordance with safety and maximization principles, may set a plane operation area which takes the airport as a center and is multi-quadrant radial and avoids overlap and cross, set upper and lower basically corresponding respective altitude layer plane operation areas according to an altitude layering rule, to facilitate implementation of flight commands), the data comprising images from a first data collection device mounted within the cockpit of the aircraft to capture images of at least a portion of an instrumentation panel of the aircraft in flight (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 35-48, and FIG. 2-3 the video cameras 26-27: The video camera (26) is focused on essentially aircraft attitude and performance instruments (13). These aircraft attitude and performance instruments (not shown), as in normal aircraft operations, indicate aircraft performance. The video images of the aircraft attitude and performance information is then captured and the corresponding signals (28) are telemetered to the ground station (30) rather than digital telemetered readings from the instruments (13) themselves. The above mentioned video images are transmitted to the ground station (30) via standard video telemetry techniques), a second data collection device mounted within the cockpit and oriented to capture images of an area outside the aircraft through a window of the aircraft in flight (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 60 – column 5 lines 4, and FIG. 2-3 the video cameras 26-27: a second video camera (27) which records and transmits takeoff and landing video images is also used. This second video camera (27) is also disposed in the cockpit (12) of the air vehicle (11). These second video signals (29) record information present exterior of the cockpit (12). It is impractical to use a single camera for both the interior pictures as well as the takeoff and landing visual pictures, due to the visual distortion caused by a fixed camera viewing both the interior instrument panel and the exterior environment), and a third data collection device configured to monitor the at least one of audio data, text data, flight management data, or aircraft state data (Seah: [0052]-[0055], FIG. 2 and FIG. 12: The surveillance and sensor subsystem 24 comprises a variety of devices to detect potential threats to the safety of the aircraft 12 and to enable the crew and ground center 14 to monitor the activities both inside and outside the aircraft 12. These devices are preferably controllable by the on-board computer 36 via can have either wired or wireless connections. The surveillance and sensor subsystem 24 preferably includes one or more visible or hidden digital video cameras, infrared video cameras, microphones and the like in the cockpit, cabin and other areas of the aircraft and Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108); 
control the display device and the output device to provide the data to simulate at least the portion of the cockpit of the aircraft in flight (Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108); 
receive, from the ground-based observer of the ground-based cockpit simulation system, performance evaluation feedback to be provided to a crewmember pilot of the aircraft (Lechner: Abstract, [0023]-[0025], [0031], [0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures) currently in flight based on the flight performance of the crewmember pilot (Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3:  the ground personnel at the flight tracking station 104 manipulates the user input device 106 to display the projected flight path corresponding to the originally scheduled flight plan for the aircraft 120 on the flight tracking map, modify one or more navigational reference points of the flight plan on the flight tracking map to create modified flight plan that avoids any regions identified by one of the external monitoring systems 116, 118 that may interfere with operation of the aircraft 120 (e.g., regions of high turbulence, convection, precipitation, air traffic, or the like), and capture a flight tracking image that includes a graphical representation of the projected flight path of the modified flight plan along with the graphical representation of the information identified by and/or received from the external monitoring systems 116, 118. In this manner, the pilot of the aircraft 120 can concurrently view, on the display device 122, the projected flight path for the original flight plan, the projected flight path for the modified flight plan provided by the ground personnel, the graphical representation(s) of the information received from the external system(s) 116, 118 that motivated the modified flight plan, the relationship of the current location of the aircraft 120 with respect to the projected flight paths and/or the potentially interfering regions identified by the external system(s) 116, 118, and the textual messages and/or information provided by the ground personnel at the flight tracking station 104 that explains the modified flight plan and/or the potentially interfering regions identified by external system(s) 116, 118. As a result, the pilot's situational awareness is improved when making a determination as to how to continue operating the aircraft 120); and 
transmit the performance evaluation feedback, via the at least one transceiver, to the aircraft system of the aircraft currently in flight, whereby the crewmember pilot is remotely monitored and provided the performance evaluation feedback by the ground-based observer (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14, Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures, and Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3:  the ground personnel at the flight tracking station 104 manipulates the user input device 106 to display the projected flight path corresponding to the originally scheduled flight plan for the aircraft 120 on the flight tracking map, modify one or more navigational reference points of the flight plan on the flight tracking map to create modified flight plan that avoids any regions identified by one of the external monitoring systems 116, 118 that may interfere with operation of the aircraft 120 (e.g., regions of high turbulence, convection, precipitation, air traffic, or the like), and capture a flight tracking image that includes a graphical representation of the projected flight path of the modified flight plan along with the graphical representation of the information identified by and/or received from the external monitoring systems 116, 118. In this manner, the pilot of the aircraft 120 can concurrently view, on the display device 122, the projected flight path for the original flight plan, the projected flight path for the modified flight plan provided by the ground personnel, the graphical representation(s) of the information received from the external system(s) 116, 118 that motivated the modified flight plan, the relationship of the current location of the aircraft 120 with respect to the projected flight paths and/or the potentially interfering regions identified by the external system(s) 116, 118, and the textual messages and/or information provided by the ground personnel at the flight tracking station 104 that explains the modified flight plan and/or the potentially interfering regions identified by external system(s) 116, 118. As a result, the pilot's situational awareness is improved when making a determination as to how to continue operating the aircraft 120).

As to claim 12, Seah, Eiband, Lechner, Kommuri, and Tao disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, wherein the at least one transceiver is one of a satellite transceiver or a radio frequency (RF) air- to-ground transceiver (Seah: [0040], [0073], [0082]-[0083], [0087], [0089], and FIG. 1 the satellite 18 and Kommuri: [0025], [0032], and FIG. 1-3: the communications system 130 is realized as a data link system or another suitable radio communication system that supports communications between the aircraft 120 and the flight tracking station 104).

As to claim 15, Seah, Eiband, Lechner, Kommuri, and Tao disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, wherein the instructions, when executed, further cause the processor to at least:
receive, via the at least one transceiver (Seah: [0040], [0073], [0082]-[0083], [0087], [0089], and FIG. 1 the satellite 18 and Kommuri: [0025], [0032], and FIG. 1-3 the communications system 130), at least one of flight management data from a flight management system (FMS) of the aircraft or aircraft state data from another control system of the aircraft (Kommuri: Abstract, [0020], [0025]-[0026], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108); and
control the display device to display the flight management data or aircraft state data (Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3 the display device 108: the processing system 112 obtains the current location of the aircraft 120 (e.g., from the navigation system 132 and/or FMS 134 via communications systems 110, 130), and based on the location of the aircraft 120, the processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108. In this regard, the flight tracking map includes a background corresponding to a graphical representation of the terrain, topology, or other suitable items or points of interest within a geographic area proximate the aircraft 120. In various embodiments, the flight tracking map may also include graphical representations of nearby navigational reference points along with airspace designations and/or airspace restrictions, cities, towns, roads, railroads, and other geo-political information for the depicted geographic area).

As to claim 18, Seah, Eiband, Lechner, Kommuri, and Tao discloses all the method for remotely monitoring an aircraft limitations as claimed that mirrors the system for remotely monitoring an aircraft limitations in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a method for remotely monitoring an aircraft, the method comprising: 
receiving (Seah: [0052], [0054], [0057], and FIG. 12: The AV module 124 allows the multimedia network server 136 to control camera and audio systems, including adjusting the zoom, focus and other controls. The multimedia network server 136 can also select the sources that will be processed. Compressed audio/video can be transmitted on demand to the ground station via satellite communication subsystem 34. Part of the sensor system is also the panic buttons 125 as well as tamper sensors on the double-door module subsystem 44, which informs the ground center 14 of an incident, through satellite communication system 34 via the multimedia network server 136), by a processor positioned within the aircraft of an aircraft system positioned within the aircraft (Seah: FIG. 2 the on-board computer system 36), data from a plurality of data collection devices (Seah: [0052], [0057], FIG. 2 and FIG. 12: The surveillance and sensor subsystem 24 preferably includes one or more visible or hidden digital video cameras, infrared video cameras, microphones and the like in the cockpit, cabin and other areas of the aircraft) positioned within the aircraft (Seah: Abstract, [0052], [0057], [0072], and FIG. 1 the aircraft 12: The on-board system includes components that assist the aircraft crew in identifying and defending against potential threats to the aircraft, such as suspicious passenger activity. The incident management has access to a wide variety of information concerning the aircraft and activities taking place on the aircraft, as well as the ability to transmit commands to the on-board system), the data comprising images from a first data collection device mounted within a cockpit of the aircraft and configured to capture images of at least a portion of an instrumentation panel of the aircraft during a pilot evaluation and inspection flight (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 35-48, and FIG. 2-3 the video cameras 26-27: The video camera (26) is focused on essentially aircraft attitude and performance instruments (13). These aircraft attitude and performance instruments (not shown), as in normal aircraft operations, indicate aircraft performance. The video images of the aircraft attitude and performance information is then captured and the corresponding signals (28) are telemetered to the ground station (30) rather than digital telemetered readings from the instruments (13) themselves. The above mentioned video images are transmitted to the ground station (30) via standard video telemetry techniques and Tao: Abstract, [0060]-[0062],[0132]-[0133], [0176], and FIG. 1: the ground monitor station includes several functionalities: one is to be responsible for or participate in control and direction of flight activities of the aircraft 1 within a flight airspace and a holding pattern airspace of the airport of the aircraft 1, mutual adjustment and use of flight airspaces with an adjacent airport and management of an application for an temporary flight airspace, establishment of a cooperative system; one is to be responsible for or participate in definition of spaces of airspaces for training, test flight, low-altitude extreme low-altitude and night flight, etc, of the aircraft 1 in the airport area, coordination of detailed rules and regulations of the airport, management of the on-board pilot, wherein, definition of spaces of flight airspaces with respect to flight features of the aircraft 1 may be in accordance with safety and maximization principles, may set a plane operation area which takes the airport as a center and is multi-quadrant radial and avoids overlap and cross, set upper and lower basically corresponding respective altitude layer plane operation areas according to an altitude layering rule, to facilitate implementation of flight commands), images from a second data collection device mounted within the cockpit and oriented to capture images of an area outside the aircraft through a window of the aircraft during the current flight (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 60 – column 5 lines 4, and FIG. 2-3 the video cameras 26-27: a second video camera (27) which records and transmits takeoff and landing video images is also used. This second video camera (27) is also disposed in the cockpit (12) of the air vehicle (11). These second video signals (29) record information present exterior of the cockpit (12). It is impractical to use a single camera for both the interior pictures as well as the takeoff and landing visual pictures, due to the visual distortion caused by a fixed camera viewing both the interior instrument panel and the exterior environment and Tao: Abstract, [0060]-[0062],[0132]-[0133], [0176], and FIG. 1), and at least one of audio data, text data, flight management data, or aircraft state data monitored by a third data collection device (Seah: [0052]-[0055], FIG. 2 and FIG. 12: The surveillance and sensor subsystem 24 comprises a variety of devices to detect potential threats to the safety of the aircraft 12 and to enable the crew and ground center 14 to monitor the activities both inside and outside the aircraft 12. These devices are preferably controllable by the on-board computer 36 via can have either wired or wireless connections. The surveillance and sensor subsystem 24 preferably includes one or more visible or hidden digital video cameras, infrared video cameras, microphones and the like in the cockpit, cabin and other areas of the aircraft); 
relaying (Seah:  [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14), by the processor, the data, via a transceiver positioned within the aircraft, to a ground-based cockpit simulation system (Seah: [0040], [0073], [0082]-[0083], [0087], [0089], and FIG. 1 the satellite 18 and Kommuri: [0025], [0032], and FIG. 1-3: the communications system 130 is realized as a data link system or another suitable radio communication system that supports communications between the aircraft 120 and the flight tracking station 104) positioned on the ground (Seah: Abstract, [0057], [0072], [0089], [0102], [0123], and FIG. 1 the ground monitoring and incident management center 14) and configured to reproduce the data for monitoring by a ground-based observer within the ground-based cockpit simulation system (Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 35-48, and FIG. 2-3 the video cameras 26-27: The video camera (26) is focused on essentially aircraft attitude and performance instruments (13). These aircraft attitude and performance instruments (not shown), as in normal aircraft operations, indicate aircraft performance. The video images of the aircraft attitude and performance information is then captured and the corresponding signals (28) are telemetered to the ground station (30) rather than digital telemetered readings from the instruments (13) themselves. The above mentioned video images are transmitted to the ground station (30) via standard video telemetry techniques), 
wherein the ground-based cockpit simulation system is dimensioned to replicate a cockpit of the aircraft (Eiband: Abstract, column 2 lines 35-59, column 3 lines 37 – column 4 lines 16, FIG. 1, and FIG. 4-5: The air vehicle in the disclosed Drone Control System is an operable aircraft. The ground station in the present inventions includes a replicated cockpit of the operable aircraft with the identical controls as are found on the operable aircraft. Control movements at the ground station by the operator are translated from analog displacements to digital signals and telemetered to the drone aircraft); and 
receiving, by the processor and from the ground-based observer via the ground- based cockpit simulation system, performance evaluation feedback of a pilot currently in the cockpit of the aircraft during the current pilot evaluation and inspection flight (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures and Tao: Abstract, [0060]-[0062],[0132]-[0133], [0176], and FIG. 1), wherein the performance evaluation feedback is based on a flight performance of the pilot during the current pilot evaluation and inspection flight (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14, Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures, Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3:  the ground personnel at the flight tracking station 104 manipulates the user input device 106 to display the projected flight path corresponding to the originally scheduled flight plan for the aircraft 120 on the flight tracking map, modify one or more navigational reference points of the flight plan on the flight tracking map to create modified flight plan that avoids any regions identified by one of the external monitoring systems 116, 118 that may interfere with operation of the aircraft 120 (e.g., regions of high turbulence, convection, precipitation, air traffic, or the like), and capture a flight tracking image that includes a graphical representation of the projected flight path of the modified flight plan along with the graphical representation of the information identified by and/or received from the external monitoring systems 116, 118. In this manner, the pilot of the aircraft 120 can concurrently view, on the display device 122, the projected flight path for the original flight plan, the projected flight path for the modified flight plan provided by the ground personnel, the graphical representation(s) of the information received from the external system(s) 116, 118 that motivated the modified flight plan, the relationship of the current location of the aircraft 120 with respect to the projected flight paths and/or the potentially interfering regions identified by the external system(s) 116, 118, and the textual messages and/or information provided by the ground personnel at the flight tracking station 104 that explains the modified flight plan and/or the potentially interfering regions identified by external system(s) 116, 118. As a result, the pilot's situational awareness is improved when making a determination as to how to continue operating the aircraft 120 and Tao: Abstract, [0060]-[0062],[0132]-[0133], [0176], and FIG. 1).

As to claim 19, Seah, Eiband, Lechner, Kommuri, and Tao disclose the limitations of claim 18 further comprising the method of Claim 18, further comprising: 
receiving, via a transceiver of the ground-based cockpit simulation system (Seah: [0040], [0082], and FIG. 1 the ground center 14: The ground center 14 includes a communications transceiver linked to a monitoring and incident management computer system), the data from the aircraft system (Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14);
controlling, by a processor of the ground-based cockpit simulation system, a display device to display the data (Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14) to simulate at least a portion of a cockpit of the aircraft (Seah: [0102]-[0103], [0111]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14);
receiving, by the processor of the ground-based cockpit simulation system, the feedback related to the flight performance of the crewmember pilot (Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures and Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3); and
transmitting, by the processor of the ground-based cockpit simulation system, the feedback to the aircraft system (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14, Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4: the feedback and logging system 236 can generate and provide a training summary such as a graphical, tabular, numerical indication of the operator or student performance including the performance measures results. The feedback and logging system 236 also stores any data from the immersive aircraft simulator 200, the training summary, and the performance measures and Kommuri: Abstract, [0019], [0024]-[0025], [0028], [0030]-[0032], [0035]-0037], and FIG. FIG. 1-3).

Claim 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seah et al. (Seah – US 2003/0071743 A1) in view of Eiband et al. (Eiband – US 5,240,207), Lechner et al. (Lechner – US 2018/0286269 A1), Kommuri et al. (Kommuri – US 2013/0120166 A1), and Tao et al. (Tao – US 2018/0281948 A1) and further in view of Monroe (Monroe – US 6,009,356).

As to claim 2, Seah, Eiband, Lechner, Kommuri and Tao disclose the limitations of claim 1 further comprising the system of Claim 1, wherein the instructions, when executed further cause the processor to transmit the data substantially in real-time, whereby the ground-based cockpit simulation system receives and reproduces the data (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14), except for the claimed limitations of the data substantially in real-time.
However, it has been known in the art of monitoring conditions of aircraft to implement the data substantially in real-time, as suggested by Monroe, which discloses the data substantially in real-time (Monroe: Abstract, column 1 lines 52-67, column 3 lines 17-39, column 4 lines16-19, column 7 lines 60 – column 8 lines19, and FIG. 1:  The system of the present invention greatly increases the information available to the flight crew during flight, enhances the historical log of the flight as recorded in the on board "black box" recorders, and gives the ground tracking crew access to real time information at any time during the flight of the aircraft).
Therefore in view of teachings by Seah, Eiband, Lechner, Kommuri, Tao, and Monroe, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, Lechner, Kommuri, and Tao to include the data substantially in real-time, as suggested by Monroe. The motivation for this is to monitor conditions of an aircraft.

As to claim 11, Seah, Eiband, Lechner, Kommuri, Tao and Monroe disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, wherein the instructions, when executed by the processor, further cause the processor to receive the data (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14) substantially in real-time (Monroe: Abstract, column 1 lines 52-67, column 3 lines 17-39, column 4 lines16-19, column 7 lines 60 – column 8 lines19, and FIG. 1:  The system of the present invention greatly increases the information available to the flight crew during flight, enhances the historical log of the flight as recorded in the on board "black box" recorders, and gives the ground tracking crew access to real time information at any time during the flight of the aircraft) and control the display device and the output device to provide the data (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14) substantially in real-time (Monroe: Abstract, column 1 lines 52-67, column 3 lines 17-39, column 4 lines16-19, column 7 lines 60 – column 8 lines19, and FIG. 1:  The system of the present invention greatly increases the information available to the flight crew during flight, enhances the historical log of the flight as recorded in the on board "black box" recorders, and gives the ground tracking crew access to real time information at any time during the flight of the aircraft).

As to claim 20, Seah, Eiband, Lechner, Kommuri, Tao and Monroe disclose the limitations of claim 18 further comprising the method of Claim 18, further comprising relaying, by the processor, at least one of audio data, text message data, flight management data, or aircraft state data to the ground-based cockpit simulation system in real-time (Seah: Abstract, [0057], [0072], [0089], [0102], [0123], and FIG. 1 the ground monitoring and incident management center 14, Tao: [0081], [0083],  [0101], and FIG. 1 and Monroe: Abstract, column 1 lines 52-67, column 3 lines 17-39, column 4 lines16-19, column 7 lines 60 – column 8 lines19, and FIG. 1:  The system of the present invention greatly increases the information available to the flight crew during flight, enhances the historical log of the flight as recorded in the on board "black box" recorders, and gives the ground tracking crew access to real time information at any time during the flight of the aircraft).

Claims 5-6, 9, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seah et al. (Seah – US 2003/0071743 A1) in view of Eiband et al. (Eiband – US 5,240,207), Lechner et al. (Lechner – US 2018/0286269 A1), Kommuri et al. (Kommuri – US 2013/0120166 A1), and Tao et al. (Tao – US 2018/0281948 A1) and further in view of Pichavant et al. (Pichavant – US 2019/0273555 A1).

As to claim 5, Seah, Eiband, Lechner, Kommuri and Tao disclose the limitations of claim 1 except for the claimed limitations of the system of Claim 1, wherein the instructions, when executed, further cause the processor to at least:
receive audio data communicated one of to or from the crewmember pilot; and
relay the audio data, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to reproduce the audio data for the ground-based observer.
However, it has been known in the art of aircraft communications to implement the processor to at least: receive audio data communicated one of to or from the crewmember; and relay the audio data, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to reproduce the audio data for the ground-based observer, as suggested by Pichavant, which discloses the processor to at least: receive audio data communicated one of to or from the crewmember; and relay the audio data, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to reproduce the audio data for the ground-based observer (Pichavant: Abstract, [0029]-[0030], [0034]-[0035], [0038], and FIG. 1 the first remote assistance device 150 at the aircraft 100: The microphone 151 is intended more particularly for the use of the pilot, and it can be a microphone fixed to a bulkhead of the cockpit, or a microphone arranged on a support intended to be worn by the pilot or incorporated in an oxygen mask intended for the pilot. The first remote assistance device 150 comprises an input-output interface 201 for receiving these audio signals from the microphone 151. Furthermore, the first remote assistance device 150 comprises an input-output interface 222 for receiving audio signals, typically voice signals, originating from the communication 111 (and therefore from the remote assistance center 141)).
Therefore, in view of teachings by Seah, Eiband, Lechner, Kommuri, Tao and Pichavant, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, Lechner, Kommuri, and Tao to include the processor to at least: receive audio data communicated one of to or from the crewmember; and relay the audio data, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to reproduce the audio data for the ground-based observer, as suggested by Pichavant. The motivation for this is to allow voice communications between an aircraft and a ground remote center.

As to claim 6, Seah, Eiband, Lechner, Kommuri, and Tao disclose the limitations of claim 1 except for the claimed limitations of the system of Claim 1, wherein the instructions, when executed, further cause the processor to at least:
receive at least one text message communicated one of to or from the pilot; and
relay the text message, via the transceiver, to the ground-based cockpit simulation
system, the ground-based cockpit simulation system configured to display the text message for the ground-based observer.
However, it has been known in the art of aircraft communications to implement the processor to at least: receive at least one text message communicated one of to or from the crewmember; and relay the text message, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to display the text message for the ground-based observer, as suggested by Pichavant, which discloses the processor to at least: receive at least one text message communicated one of to or from the crewmember (Pichavant: Abstract, [0015]: the device also comprises an information relay for relaying to the second communication information on the status and configuration of devices of the aircraft and/or text messages exchanged between the cockpit and the air traffic control center, [0029]-[0030], [0034]-[0035], [0038], [0054], [0076], and FIG. 1); and relay the text message, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to display the text message for the ground-based observer (Pichavant: Abstract, [0015], [0029]-[0030], [0034]-[0035], [0038], [0054], [0076], and FIG. 1: The first remote assistance device 150 then also comprises an input interface 215 for receiving these data originating from devices of the cockpit, and including for example information on the status and configuration of devices of the aircraft 100 and/or text messages (e.g. of CPDLC (controller pilot data link communications) type) exchanged between the cockpit of the aircraft 100 and the air traffic control center ATC 142).
Therefore, in view of teachings by Seah, Eiband, Lechner, Kommuri, Tao and Pichavant, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, Lechner, Kommuri, and Tao to include the processor to at least: receive at least one text message communicated one of to or from the crewmember; and relay the text message, via the transceiver, to the ground-based cockpit simulation system, the ground-based cockpit simulation system configured to display the text message for the ground-based observer, as suggested by Pichavant. The motivation for this is to allow text communications between an aircraft and ground remote centers.

As to claim 9, the combination of Seah, Eiband, Lechner, Kommuri, and Tao discloses the limitations of claim 1 further comprising a method of communications between an aircraft and a ground monitoring and incident management center to provide the ground monitoring and incident management center to monitor conditions and/or feedbacks of the aircraft (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4) except for the method steps of the system of Claim 1, wherein the instructions, when executed, further cause the processor to at least decrypt the feedback received from the ground- based cockpit simulation system.
However, it has been known in the art of aircraft communications to implement when executed, further cause the processor to at least decrypt the feedback received from the ground-based cockpit simulation system, as suggested by Pichavant, which discloses when executed, further cause the processor to at least decrypt the feedback received from the ground-based cockpit simulation system (Pichavant: Abstract, [0067]: The first remote assistance device 150 preferentially comprises an encryption and decryption module 504 intended for the digital audio signals to secure their transmission via the communication 111, [0070], [0077], [0079], and FIG. 1).
Therefore, in view of teachings by Seah, Eiband, Lechner, Kommuri and Pichavant, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, Lechner, and Kommuri to include when executed, further cause the processor to at least decrypt the feedback received from the ground-based cockpit simulation system, as suggested by Pichavant. The motivation for this is to allow secure communications between an aircraft and ground remote centers.

As to claim 13, Seah, Eiband, Lechner, Kommuri, Tao and Pichavant disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, wherein the instructions, when executed, further cause the processor to at least:
receive, via the at least one transceiver, audio data from the aircraft system; and
reproduce the audio data for the ground-based observer (Pichavant: Abstract, [0029]-[0030], [0034]-[0036], [0038], and FIG. 1 the first remote assistance device 150 at the aircraft 100: the operator posted in the remote assistance center 141 receives the voice communications which are addressed to him or her by the pilot of the aircraft 100, as well as the voice communications between the pilot of the aircraft 100 and the air traffic control center ATC 142).

As to claim 14, Seah, Eiband, Lechner, Kommuri, Tao and Pichavant disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, wherein the instructions, when executed, further cause the processor to at least:
receive, via the at least one transceiver, at least one text message from the aircraft system (Pichavant: Abstract, [0015]: the device also comprises an information relay for relaying to the second communication information on the status and configuration of devices of the aircraft and/or text messages exchanged between the cockpit and the air traffic control center, [0029]-[0030], [0034]-[0035], [0038], [0054], [0076], and FIG. 1); and
control the display device to display the text message for the ground-based observer (Pichavant: Abstract, [0015], [0029]-[0030], [0034]-[0036], [0038], [0054], [0076], and FIG. 1: The first remote assistance device 150 then also comprises an input interface 215 for receiving these data originating from devices of the cockpit, and including for example information on the status and configuration of devices of the aircraft 100 and/or text messages (e.g. of CPDLC (controller pilot data link communications) type) exchanged between the cockpit of the aircraft 100 and the air traffic control center ATC 142).

As to claim 16, Seah, Eiband, Lechner, Kommuri, Tao and Pichavant disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, the instructions, when executed, further cause the processor to at least encrypt the feedback prior to transmitting the feedback to the aircraft system (Seah: Abstract, [0057], [0072]-[0073], [0089], [0102], [0123], and FIG. 1 the ground monitoring and incident management center 14: The on-board computer 36 will process and compress the data to be transmitted to the ground monitoring and incident management center, package it into a data stream, perform encryption, and add error-correction coding, before handing the data stream to the transceiver 34 and Pichavant: Abstract, [0067]: The first remote assistance device 150 preferentially comprises an encryption and decryption module 504 intended for the digital audio signals to secure their transmission via the communication 111, [0070], [0077], [0079], and FIG. 1).

As to claim 17, Seah, Eiband, Lechner, Kommuri, Tao and Pichavant disclose the limitations of claim 10 further comprising the ground-based cockpit simulation system of Claim 10, the instructions, when executed, further cause the processor to at least decrypt the data received from the aircraft system (Seah: Abstract, [0057], [0072]-[0073], [0089], [0102], [0123], and FIG. 1 the ground monitoring and incident management center 14: The on-board computer 36 will process and compress the data to be transmitted to the ground monitoring and incident management center, package it into a data stream, perform encryption, and add error-correction coding, before handing the data stream to the transceiver 34 and Pichavant: Abstract, [0067]: The first remote assistance device 150 preferentially comprises an encryption and decryption module 504 intended for the digital audio signals to secure their transmission via the communication 111, [0070], [0077], [0079], and FIG. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seah et al. (Seah – US 2003/0071743 A1) in view of Eiband et al. (Eiband – US 5,240,207), Lechner et al. (Lechner – US 2018/0286269 A1), Kommuri et al. (Kommuri – US 2013/0120166 A1), and Tao et al. (Tao – US 2018/0281948 A1) and further in view of Lee (Lee – US 5,742,336) and Lamkin et al. (Lamkin – US 2016/0351061 A1).

As to claim 21, the combination of Seah, Eiband, Lechner, Kommuri and Tao discloses a method of communications between an aircraft and a ground monitoring and incident management center to provide the ground monitoring and incident management center to monitor conditions and/or feedbacks of the aircraft (Seah: [0102]-[0103], [0011]-[0121], and FIG. 1: The ground center 14 preferably has video screens, instrument panels, etc. to display all the information that is transmitted from the aircraft 12 to the ground center 14 and Lechner: Abstract, [0023]-[0025], [0031],[0042]-[0043], FIG. 1-4) using cameras positioned on various location of the aircraft (Seah: [0052], [0057], FIG. 2 and FIG. 12: The surveillance and sensor subsystem 24 preferably includes one or more visible or hidden digital video cameras, infrared video cameras, microphones and the like in the cockpit, cabin and other areas of the aircraft and Eiband: column 3 lines 58 – column 4 lines 2, column 4 lines 60 – column 5 lines 4, and FIG. 2-3 the video cameras 26-27) except for the method steps of the system of Claim 1, further comprising a fourth data collection device configured to be mounted within the cockpit and oriented to observe at least one of the pilot and a copilot, a fifth data collection device configured to be mounted within the cockpit and oriented to observe all of the instrument panel, and a sixth data collection device oriented to observe a ground crew around the aircraft when the aircraft is on the ground.
However, it has been known in the art of monitoring conditions of aircraft to implement a fourth data collection device configured to be mounted within the cockpit and oriented to observe at least one of a pilot and a copilot, a fifth data collection device configured to be mounted within the cockpit and oriented to observe all of the instrument panel, and a sixth data collection device oriented to observe a ground crew around the aircraft when the aircraft is on the ground, as suggested by Lee and Lamkin, which disclose a fourth data collection device configured to be mounted within the cockpit and oriented to observe at least one of a pilot and a copilot (Lee: Abstract, column 3 lines 1-9, lines 33-49, column 3 lines 65 – column 4 lines 9, lines 46-55, and FIG. 1 the cameras 13-16: The system includes at least four video cameras, the first of which has an audio function and is trained on the flight crew in the cockpit of the plane. The second video camera is focused on the instrument panel and controls in the cockpit. The third camera which has an audio function looks into the passenger cabin, while the fourth camera is mounted on top of the aircraft rudder to observe exterior surface control movements, such as those of flaps, ailerons and elevators), a fifth data collection device configured to be mounted within the cockpit and oriented to observe all of the instrument panel (Lee: Abstract, column 3 lines 1-9, lines 33-49, column 3 lines 65 – column 4 lines 9, lines 46-55, and FIG. 1 the cameras 13-16: The system includes at least four video cameras, the first of which has an audio function and is trained on the flight crew in the cockpit of the plane. The second video camera is focused on the instrument panel and controls in the cockpit. The third camera which has an audio function looks into the passenger cabin, while the fourth camera is mounted on top of the aircraft rudder to observe exterior surface control movements, such as those of flaps, ailerons and elevators), and a sixth data collection device oriented to observe a ground crew around the aircraft when the aircraft is on the ground (Lamkin: Abstract, [0010], [0041], [0046], and FIG. 1: A monitoring system useful with the present monitoring method may, for example, include cameras located in positions on the exterior of an aircraft where a complete view all around the aircraft of the ground level environment at different heights above the ground may be obtained. At least one camera may be mounted in the vicinity of the nose landing gear to communicate with the cockpit so that the pilot has a clear view of the aircraft's nose landing gear and a trailing line).
Therefore, in view of teachings by Seah, Eiband, Lechner, Kommuri, Tao, Lee and Lamkin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the aircraft monitoring system of Seah, Eiband, Lechner, Kommuri and Tao to include a fourth data collection device configured to be mounted within the cockpit and oriented to observe at least one of a pilot and a copilot, a fifth data collection device configured to be mounted within the cockpit and oriented to observe all of the instrument panel, as suggested by Lee, and a sixth data collection device oriented to observe a ground crew around the aircraft when the aircraft is on the ground, as suggested by Lamkin. The motivation for this is to monitor different conditions of an aircraft using cameras disposed at various known locations on the aircraft for intended monitoring purposes.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tavner et al., US 2020/0287619 A1, discloses system and method for controlling pilotless device.
Bosworth et al., US 2019/0321981 A1, discloses system and method for providing in-cockpit actuation of aircraft controls.
Lakshmanan et al., US 2019/0291890 A1, discloses pilot operation validation and advisory system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG PHAM/Primary Examiner, Art Unit 2684